MEMORANDUM OPINION

No. 04-03-00737-CV


IN RE John T. BOLLINGER, Jr.


Original Mandamus Proceeding (1)


PER CURIAM

Sitting:	Alma L. López, Chief Justice
		Catherine Stone, Justice
		Paul W. Green, Justice

Delivered and Filed:  October 10, 2003	

MOTION FOR EMERGENCY RELIEF DENIED; PETITION FOR WRIT OF
MANDAMUS DENIED

	On October 6, 2003, relator John T. Bollinger filed a petition for writ of mandamus,
alleging the trial court abused its discretion by denying his motion to dismiss the pending
declaratory judgment proceeding.  On October 7, 2003, the real party in interest filed a
response.  This court has determined that the relator is not entitled to the relief sought.
Accordingly, relator's petition for writ of mandamus is denied.  See Tex. R. App. P. 52.8(a).
Relator shall pay all costs incurred in this proceeding.
							PER CURIAM
1.  This proceeding arises out of Cause No. 02-277-CCL, styled Telecom Construction Services, Inc. v. John T.
Bollinger, Jr., Octavio Longoria and Beatriz Longoria, pending in the County Court at Law, Kendall County, the
Honorable Bill Palmer presiding.